        Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA



KYKO GLOBAL, INC., a Canadian                 Case No. 2:18-cv-1290-WSS
corporation, KYKO GLOBAL GmbH, a
Bahamian corporation, PRITHVI                 [Oral Argument Requested]
SOLUTIONS, INC., a Delaware Corporation

                        Plaintiffs,
v.

PRITHVI INFORMATION SOLUTIONS,
LTD, an Indian corporation, VALUE TEAM
CORPORATION, a British Virgin Islands
corporation, SSG CAPITAL PARTNERS I,
L.P., a Cayman Islands Limited Partnership,
SSG CAPITAL MANAGEMENT (HONG
KONG) LIMITED, a private Hong Kong
company, MADHAVI VUPPALAPATI, an
individual, ANANDHAN JAYARAMAN, an
Individual, SHYAM MAHESHWARI, an
individual, IRA SYAVITRI NOOR A/K/A
IRA NOOR VOURLOUMIS, an individual,
DINESH GOEL, an individual, WONG
CHING HIM a/k/a Edwin Wong, an
individual, ANDREAS VOURLOUMIS, an
individual, PRITHVI ASIA SOLUTIONS
LIMITED, a Hong Kong company

                        Defendants.


     PLAINTIFFS' BRIEF IN OPPOSITION TO MOTION FOR VALUE TEAM
 CORPORATION TO JOIN SSG DEFENDANTS' MOTION TO DISMISS PURSUANT
   TO FEDERAL RULES OF CIVIL PROCEDURE 12(b)(1), 12(b)(2), AND 12(b)(6)
            Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 2 of 12



           NOW COME Plaintiffs Kyko Global Inc., Kyko Global GmbH, and Prithvi Solutions

Inc. ("Plaintiffs") and state the following as their Brief in Opposition to Motion for Value Team

Corporation ("VTC") to Join SSG Defendants' Motion to Dismiss Pursuant to Federal Rules of

Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6)("Motion to Dismiss"):


                                           STATEMENT OF FACTS


VTC Was Served With The Summons And Complaint on January 14, 2019


           On September 26, 2018, Plaintiffs filed their Complaint against Defendants. [Doc. No. 1].

VTC is a British Virgin Islands Corporation. The United States and the British Virgin Islands

are parties to the Hague Convention on the Service Abroad of Judicial and Extra Judicial

Documents in Civil or Commercial Matters ("Hague Convention"). 1 On January 14, 2019, VTC's

resident agent was served with the Summons and Complaint and related documents as set forth

in the Hague Convention and the British Virgin Islands' Registry of the Supreme Court provided

an Attestation of Service. [Doc. No. 48-3]. 2


The Jones Day Law Firm Received a Copy of the Complaint on February 8, 2019


           On February 5, 2019, Judge Phipps conducted a status conference. [Doc. No. 34]. The

Jones Day law firm failed to enter a Notice of Appearance on VTC's behalf at the status

conference. And even though the SSG Defendants 3 obtained Plaintiffs' Complaint and filed their


1
 https://www.hcch.net/en/instruments/conventions/status-table/extensions/?cid=17&mid=427;
https://www.hcch.net/en/instruments/conventions/status-table/?cid=17
2
    Fed. R. Civ. P. 4(h)(2) and Fed. R. Civ. P. 4(f)(1) authorize service under the Hague Convention.
3
 The SSG Defendants are composed of: SSG Capital Partners I, L.P., SSG Capital Management (Hong Kong)
Limited, Shyam Maheshwari, Ira Syavitri Noor a/k/a Ira Noor Vourloumis, Dinesh Goel, Wong Ching Him a/k/a
Edwin Wong, and Andreas Vourloumis. As set forth in Kiran Kulkarni's Declaration [Doc. No. 40-1], VTC and the
SSG Defendants are operated by the same individuals.
          Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 3 of 12



Motion to Dismiss on January 15, 2019, [Doc. Nos. 25, 26], the SSG Defendants nevertheless

requested Plaintiffs to provide them with a copy of the of the Complaint on February 8, 2019.

(Exhibit A).


The Motion to Dismiss Briefing Schedule Concluded on March 12, 2019


        The SSG Defendants' Motion to Dismiss has been filed solely on behalf of the SSG

Defendants and the claims pled against them. 4 At the February 5, 2009, status conference, Judge

Phipps set March 12, 2019, as the briefing schedule conclusion date. [Doc. No. 35].


VTC Directed Its Resident Agent to No Longer Accept Plaintiffs' Filings in July 2019


        On July 5, 2019, Plaintiffs sent VTC's resident agent various filings in this case. (Exhibit

B). Similarly, on July 19, 2019, Plaintiffs sent VTC's resident agent additional filings. (Exhibit

C). After originally accepting service of Plaintiffs' Summons and Complaint and other filings,

VTC's resident agent returned these, and other submissions in this case, to Plaintiffs and

indicated that VTC was "struck off" BVI's Registry of Corporate Affairs on November 1, 2016.

(Exhibit E). However, VTC's resident agent did not return Plaintiffs' Summons and Complaint.


This Court Denied Prithvi Solutions Inc.'s Motion to Obtain Default and Default Judgment
Against VTC Without Prejudice on September 5, 2019


        The SSG Defendants opposed, on VTC's behalf, entry of Default against VTC as well as

Plaintiff Prithvi Solutions Inc.'s ("PSI") Motion to Obtain Default and Default Judgment solely



4
  By way of example, but not limitation, in the Motion to Dismiss, the SSG Defendants allege that they are entitled
to dismissal because: "First, this Court lacks personal jurisdiction over the SSG Defendants. Second, Plaintiffs
failed to plead sufficient facts in support of the elements of their civil RICO claim, which should therefore be
dismissed. Third, the doctrine of forum non conveniens also supports dismissal." (bold emphasis included). The
SSG Defendants then stated: "For any of these independent reasons, the SSG Defendants request that this Court
dismiss them from this action." (bold underline emphasis added). [Doc. No. 25].


                                                       -2-
            Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 4 of 12



against VTC based on the claims pled solely against VTC. 5 [Doc. Nos. 46 - 52]. This Court

denied PSI's Motion as premature opining that Judge Phipps desired to postpone entering default

or default judgment in the event discovery yielded facts that could possibly make entry of

default/default judgment inappropriate. [Doc. No. 62]. However, this Court stated: "This Denial

is without prejudice to Plaintiffs' right to seek judgment by default at a later stage in this case."

[Doc. No. 62].


VTC Refused to Participate in Jurisdictional Discovery on October 9, 2019


         On October 9, 2019, VTC refused to provide answers to Plaintiffs' written discovery

claiming that it is "defunct" and lacks knowledge of this case. [Doc. No. 83-3]. However, as

evidence by this Motion, VTC is very much "alive" and has knowledge of this case: VTC claims

that the "bases" for dismissal regarding the SSG Defendants apply equally to VTC. [Doc. No. 72,

¶4]. Thus, VTC has taken the position that it can request dismissal based upon alleged lack of

personal jurisdiction, but does not have to participate in the jurisdictional discovery process. 6


                                                    ARGUMENT
       A.     The SSG Defendants And VTC Have Employed a Scheme to Try to Avoid Entry of
              Default and Default Judgment Against VTC
5
  Prior to filing this Motion, Plaintiffs sent correspondence to VTC and Jones Day advising them to have VTC
appear and defend on June 5, 2019. [Doc. No. 48-4]. This correspondence was ignored.
6
  Doc. No. 76 describes the "undead" nature of VTC and is incorporated herein. Moreover, after filing this Motion
to obtain relief from this Court and in response to Doc. No. 76, VTC attempts to "question" its ability to sue or be
sued under Fed. R. Civ. P. 17(b)(2) to try to justify its failure to participate in jurisdictional discovery. [Doc. No. 87,
Pg.2, n.1]. This yet another example of VTC "wanting to have its cake and eat it too." According to VTC, it can
seek substantive relief from this Court to obtain a dismissal order, but it may be immune from being sued in this
Court and otherwise does not have to participate in the Court-ordered jurisdictional discovery process. Suffice it to
say, VTC has waived any capacity issue to the extent any exists. Nevertheless, having been struck-off the Registry
in no way affects VTC’s capacity to be sued or have judgment entered against it. The BVI Companies Act of 2004
provides that “[t]he fact that a company is struck off the Register does not prevent (a) the company from incurring
liabilities, or (b) any creditor from making a claim against the company and pursuing the claim through to judgment
or execution and does not affect the liability of any of its members, directors, officers or agents. BVI Companies
Act, Sec. 215(3) (Exhibit D). VTC remains capable of being sued for at least 7 years after it was allegedly "struck
off" in 2016. Id. (BVI Companies Act, Sec. 216).


                                                          -3-
            Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 5 of 12



           Since the outset of this case, the SSG Defendants and VTC have colluded to employ a

scheme to try to avoid having VTC defend on the merits. 7 Here, VTC pretends that it was not

served with the Complaint, and that because it was not allegedly served, it now seeks to join in

the SSG Defendants' Motion to Dismiss. [Doc. No. 72, ¶ 3-4]. 8 VTC's Motion is designed to try

to preclude PSI from filing a Motion to Obtain Default and Default Judgment at a later date and

otherwise fails as set forth below:


           First, VTC has waived the right to contest insufficient service of process under Fed. R.

Civ. P. 12(b)(5).


           Second, VTC's Motion is legally deficient because the assertions of non-service are not

supported by affidavits or declarations, only attorney argument contained in briefs and court

filings.


           Third, Plaintiffs have produced evidence demonstrating that VTC was served via the

Hague Convention on January 14, 2019; that the Jones Day law firm (VTC's attorneys in this

case) received a copy of Plaintiffs' Complaint on February 8, 2019; that VTC's resident agent

delivered the Summons and Complaint to VTC; that VTC instructed its resident agent to no

longer accept Plaintiffs' filings after the resident agent accepted Plaintiffs' Summons and

Complaint; and that VTC has otherwise been aware of this case since the outset and made a

strategic decision - which it now regrets - to not appear after it was served and file its own

Motion to Dismiss during Judge Phipps' briefing schedule.




7
    This scheme is generally described in Doc. No. 76.
8
 Similarly, Jones Day's Notice of Appearance on behalf of VTC claims that VTC has not been served with the
Complaint. [Doc. No. 64, ¶ 5].


                                                         -4-
          Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 6 of 12



         Fourth, VTC has failed to participate in the jurisdictional discovery process. Therefore, it

would be inequitable to permit VTC to try to obtain a dismissal based on lack of personal

jurisdiction when it refuses to participate in the jurisdictional discovery process.


         Fifth, the SSG Defendants' Motion to Dismiss does not address the claims pled solely

against VTC. Therefore, these claims remain in the case even if this Court permits (which it

should not) VTC to join in the SSG Defendants' Motion to Dismiss and even if this Court

subsequently grants same.


          1.    VTC Has Waived Its Right to Argue Insufficient Service of Process Under Fed.
                R. Civ. P. 12(b)(5)
         Fed. R. Civ. P. 12(b)(5) addresses the defense of insufficient service of process. VTC's

attorneys claim that, notwithstanding service was perfected under the Hague Convention on

January 14, 2019, and the Jones Day law firm's receipt of Plaintiffs' Complaint on February 8,

2019, VTC has not been served in this case.


         The SSG Defendants' Motion to Dismiss is based on Fed. R. Civ. P. 12(b)(1), 12(b)(2),

12(b)(6). Even though the Motion to Dismiss is not based on Fed. R. Civ. P. 12(b)(5), VTC

nevertheless seeks to join same. Therefore, VTC's insufficient service of process argument is

waived because the Motion to Dismiss is not based on Fed. R. Civ. P. 12(b)(5). See Slimm v.

Bank of America Corp., 2014 WL 1301508, Case No. 12-5846, at *3, n. 2 (D. N.J. March 31,

2014):


         [I]f defendant wished to raise an insufficient service of process argument, it was
         incumbent upon it to do so in one motion. See McCurdy v. American Bd. of
         Plastic Surgery, 157 F.3d 191, 194 (3d Cir.1998) (“[I]f a defendant seeks
         dismissal of the plaintiff's complaint pursuant to Rule 12(b) (5) on the ground that
         service of process was insufficient or ineffective, it must include
         that defense either in its answer or together with any other Rule 12 defenses raised
         in a pre-answer motion.”). Thus, since defendant did not raise an insufficient


                                                 -5-
          Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 7 of 12



         service of process argument in its motion, its Rule 12(b)(5) defense is waived. See
         id. (“Thus, if a Rule 12 motion is made and the defendant omits its objection to
         the timeliness or effectiveness of service under Rule 12(b)(5), that objection is
         waived.”).

          2.     VTC's Motion Is Not Legally Supported


         VTC fails to provide any evidence that demonstrates it has not received the Summons

and Complaint or that it was otherwise unaware of same. Instead, VTC relies upon its attorneys'

arguments and statements that VTC has not been served. [Doc. No. 72, ¶ 3-4]. As stated in Bell

v. United Princeton Properties Inc., 884 F.2d 713, 720 (3rd Cir. 1989), "We note however, that,

to the extent the challenger seeks to raise a factual issue ...he or she must introduce affidavits

averring the facts upon which the challenge is based. Affidavits are required in such instances

because statements made in briefs are not evidence of the facts asserted." (emphasis added).

As further stated in Franz v. Raymond Eisenhardt & Sons, Inc., 732 F.Supp. 521, 528 (D. N.J.

1990):


         [ E]vidence cannot be put forward, as it was here, in a brief or memorandum of
         law and then be recognized by the court. E.g., Proctor v. Sagamore Big Game
         Club, 265 F.2d 196, 198–99 (3d Cir.) cert. denied, 361 U.S. 831, 80 S.Ct. 81, 4
         L.Ed.2d 73 (1959); 10A C. Wright, A. Miller & M. Kane, Federal Practice &
         Procedure § 2723, at 64 & n. 10 (2d ed.1983) (citing cases,
         including Proctor ); see also Childers v. Joseph, 842 F.2d 689, 694–95 (3d
         Cir.1988); Sayers v. Automated Transportation, Inc., 645 F.Supp. 194, 196
         (W.D.Pa.1986). In the related context of the requirement of an affidavit to
         satisfy Fed.R.Civ.P. 56(f), the United States Court of Appeals for the Third
         Circuit explained why courts should not accept, as fact, statements in briefs or
         memoranda. The appellate court observed:
            statements in the memorandum [are] not made by a witness or other
            affiant, but in the course of advocacy by [an] attorney. We cannot
            diminish the value of an [evidentiary submission] by permitting an
            attorney's unsworn statement to replace it. The adversary system
            recognizes the right and practice of attorneys to take adversarial license
            with evidence and argue it as fact. It does not recognize argument as a




                                                -6-
          Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 8 of 12



             surrogate for either evidence or fact. Radich v. Goode, 886 F.2d 1391,
             1394–95 (3d Cir.1989) 9.
        VTC has not provided any sworn declaration or affidavit to state that it has not received

the Summons and Complaint or that it was otherwise unaware of this case, only statements and

argument from its attorneys. Therefore, VTC's motion fails as a matter of law.


           3.    Plaintiffs' Evidence Demonstrates That VTC Has Been Served With The
                 Summons And Complaint And Has Otherwise Had Knowledge of This Case
                 Since The Outset
        On January 14, 2019, VTC's resident agent was served with the Summons and Complaint

and related documents as set forth in the Hague Convention and the British Virgin Islands'

Registry of the Supreme Court provided an Attestation of Service. See Fleet Consumer Discount

Co. v. Graves, 33 F.3d 242, 251, n. 16 (3rd Cir. 1994)("we ... give weight to an objective

indication that process has been served."); Howard Johnson International Inc. v. SSR Inc., 2015

WL 4461347, Case No. 14-4611, at *2 (D. N.J. July 21, 2015)("A signed return of service

generally serves as prima facie evidence giving rise to a presumption of valid service."). Here,

VTC provides no supporting evidence which demonstrates that it was not served or that it was

otherwise unaware of this case - only attorney arguments and statement in briefs to try to avoid

the consequences of VTC's willful failure to appear and file its own Motion to Dismiss within

Judge Phipps' briefing schedule.


        Further, on February 8, 2019, the Jones Day law firm was provided with a copy of

Plaintiffs' Complaint. 10 And in July 2019, VTC instructed its resident agent to no longer accept


9
  See Also Fitzpatrick v. National Mobile Television, 364 F.Supp.2d 483, 495 (2005)("A declarant is not competent
to testify to matters beyond his personal knowledge. 'A witness may not testify to a matter unless evidence is
introduced sufficient to support a finding that the witness has personal knowledge of the matter.' FED. R. EVID.
602. "
10
  It is curious how the SSG Defendants, through the Jones Day law firm, claim that they have "knowledge"
pertaining to VTC and can speak on its behalf regarding an array of matters in this case, yet this ability vanishes


                                                       -7-
          Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 9 of 12



Plaintiffs' filings. Thus, not only was VTC properly served under the Hague Convention, VTC

clearly had knowledge of this case since the outset and made a strategic decision - which it now

regrets - to not appear and file its own Motion to Dismiss during Judge Phipps' briefing schedule.

Accordingly, there is no basis to permit VTC to now join in the SSG Defendants' Motion to

Dismiss.


        Because VTC has waived its insufficient service of process argument and has failed to

provide evidence that demonstrates that it was not served with the Summons and Complaint (or

evidence that otherwise demonstrates that it was unaware of this case), Plaintiffs have

concurrently filed a motion to have service deemed effective as of January 14, 2019, or in the

alternative, to have this Court order limited discovery and conduct an evidentiary hearing

regarding this issue. Not only does this issue relate to VTC's current Motion [Doc. No. 72], it

also relates to PSI's Motion to have Default and Default Judgment entered against VTC [Doc.

No. 48] which this Court has permitted Plaintiffs to file at a later date (and which VTC now

improperly attempts to prohibit Plaintiffs from filing). As such, this is an important aspect of this

case that needs the Court's immediate determination.


           4.     VTC Has Failed to Participate in Jurisdictional Discovery
        As more fully set forth in Plaintiffs’ pending motions [Doc. Nos. 76 & 83], VTC has

failed and refused to participate in the jurisdictional discovery process. Therefore, it would be

inequitable to permit VTC to try to obtain a dismissal order based on lack of personal jurisdiction

when it refuses to participate in the jurisdictional discovery process.


           5.    The SSG Defendants' Motion to Dismiss Does Not Address The Claims Pled
                 Solely Against VTC.


when it comes to the existence of Plaintiffs' Complaint and VTC's obligation to have to timely responded thereto.


                                                       -8-
         Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 10 of 12



         PSI asserted the following claims solely against VTC: (i) Count VII - Breach of Contract

in the sum certain of $18,900,000; (ii) Count VIII - Promissory Estoppel in the sum certain of

$18,900,000; (iii) Count IX - Unjust Enrichment in the sum certain of $18,900,000 (collectively

the “VTC Claims”). The VTC claims are not addressed in the SSG Defendants' Motion to

Dismiss. Realizing that this is the case, VTC now pretends that they are and states that dismissal

is appropriate because "the Court should decline to exercise supplemental jurisdiction over the

remaining nine pendent state-law claims. See Counts I–V and VII–X." [Doc. No. 72, ¶ 6]

(Emphasis Added). 11

         Assuming arguendo that this Court permits VTC to join SSG Defendants' Motion to

Dismiss and that this Court grants same, the claims pled solely against VTC are unaffected and

this Court otherwise has subject matter jurisdiction with respect to same: PSI is a U.S.

corporation and VTC is a British Virgin Islands Corporation which provides this Court with

subject matter jurisdiction over the VTC Claims based on diversity of citizenship. Accordingly,

these claims remain in the case.

                                                CONCLUSION


         For the reasons set forth above, this Court should deny VTC's Motion. VTC was served

with the Summons and Complaint on January 14, 2019, and has otherwise been aware of this

case since the outset. VTC made a strategic decision, which it now regrets, to not file its own

Motion to Dismiss within Judge Phipps' briefing schedule and has otherwise failed to participate

in jurisdictional discovery while simultaneously seeking dismissal based upon alleged lack of

jurisdiction.



11
   Count X is pled solely against Defendant Prithvi Information Solutions Inc. ("PISL"). Thus, in addition to failing
to timely appear and file a Motion to Dismiss the claims pled against it, VTC also now seeks to act on PISL's behalf.


                                                       -9-
         Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 11 of 12



        Moreover, VTC's Motion is a baseless attempt to try to preclude PSI from re-filing its

Motion to obtain Default and Default Judgment entered against VTC which this Court has

permitted PSI to file at a later date. Finally, assuming arguendo that this Court permits VTC to

join 12 the SSG Defendants' Motion to Dismiss and that this Court grants same, the claims pled

solely against VTC are unaffected and this Court otherwise has subject matter jurisdiction with

respect to same.


                                                    Respectfully submitted,

                                                    /s/ Joseph F. Rodkey, Jr.
                                                    Pa. I.D. No. 66757

                                                    FOWKES ♦ RODKEY
                                                    732 Allegheny River Blvd.
                                                    P.O. Box 173
                                                    Oakmont, PA 15139
                                                    (412) 828-2802 (Phone)
                                                    (412) 828-2588 (Fax)
                                                    jrodkey@fowkesrodkey.com

                                                    /s/ Jayson M. Macyda
                                                    Jayson M. Macyda (admitted pro hac vice)
                                                    Kyko Global, Inc.
                                                    P.O. Box 87491
                                                    Canton, MI 48187
                                                    (248) 243-6685
                                                    generalcounsel@kykoglobal.com




12
   In such event, Plaintiffs’ respectfully request leave to file a supplemental brief in opposition addressing VTC
issues as it relates to the Motion to Dismiss.


                                                     - 10 -
       Case 2:18-cv-01290-WSS Document 90 Filed 10/22/19 Page 12 of 12



                               CERTIFICATE OF SERVICE
       The undersigned certifies that a true and correct copy of the foregoing document was
served via the Court’s CM/ECF Notification System on this 22nd day of October, 2019 upon the
following:
                             Michael H. Ginsberg
                             mhginsberg@jonesday.com
                             John D. Goetz
                             jdgoetz@jonesday.com
                             Douglas Baker
                             ddbaker@jonesday.com
                             JONES DAY
                             500 Grant Street, Suite 4500
                             Pittsburgh, PA 15219-2514
                             Counsel for Defendants:
                             SSG Capital Partners I, L.P.
                             SSG Capital Management (Hong Kong) Limited
                             Shyam Maheshwari
                             Ira Syavitri Noor a/k/a Ira Noor Vourloumis
                             Dinesh Goel
                             Wong Ching Him a/k/a Edwin Wong
                             Andreas Vourloumis
                             Value Team Corporation
       The undersigned certifies that a true and correct copy of the foregoing document was
served via U.S. Mail for posting on the 22nd day of October, 2019 upon the following:
                             Prithvi Information Solutions, LTD.
                             Prithvi Asia Solutions Limited
                             214 S. Craig Street
                             Suite 5
                             Pittsburgh, PA 15213


       The undersigned certifies that a true and correct copy of the foregoing document was
served via Email on the 22nd day of October, 2019 upon Madhavi Vuppalapati and Anandhan
Jayaraman by sending an email to:
                             Madhavi@prithvisolutions.com
                             Vuppalapatim@gmail.com
                             Satish@prithvisolutions.com
                             Vuppalapatis@gmail.com
                             ajayaraman@gmail.com
                             /s/ Joseph F. Rodkey, Jr.
